10/11/2022



            IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: PR 06-0356



                                       PR 06-0356
                                                                           OCT 1 1 2022
                                                                     c,„    of S,:preme Court
                                                                               nf Montana
IN THE MATTER OF THE AUTHORIZATION
OF A RETIRED JUDGE TO ADMINISTER                                  ORDER
AN OATH OF OFFICE


       The Honorable Katherine R. Curtis, Retired District Judge, having retired under the
judges' retirement system as provided by law and having requested authorization to
administer the oath of office to incoming Eleventh Judicial District Court Judge Danni
Coffman,
       IT IS ORDERED that the Honorable Katherine R. Curtis is hereby called to duty as
a district judge to administer the oath of office to Danni Coffman on October 29, 2022.
Judge Curtis shall not be compensated for administering the oath.
       This Order is entered by the ChiefJustice pursuant to Article VII of the Constitution
of the State of Montana and statutes enacted in conformity therewith and in implementation
thereof.
       The Clerk of Court is directed to mail a copy of this Order to the Honorable
Katherine R. Curtis.
       DATED this l I      day of October, 2022.
                                                 For the Court,




                                                               Chief Justice